DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 08 March 2021; which amends claims 1, 15, 17 and 18.  Claims 1-3, 7-18 and 20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s remarks, concerning the pre-AIA  35 U.S.C. §103(a) rejections of the claims, Examiner notes the following:
As per amended claim 1, Applicant argues that “Goldberg discloses creating a table of static watering times that is then used for all start times once it is complied.  Thus, in Goldberg, watering times are established, recorded and remain static once established.  Goldberg does not disclose varying watering times to replace water lost "as indicated by the determined water loss" or repeating "the identification of water loss and the varying of the predetermined watering time period based on the water loss for every start time,"” as instantly claimed (page 6 of the instant response).  This argument is not persuasive.  In this regard, Goldberg specifically teaches that “Each watering day during normal operation, at the user-selected start time of an irrigation cycle, the SIC 10 first determines the current moisture content of the soil by examining the voltages returned by each of the sensors 18 and 20.  If the voltage returned by a sensor is less than the target voltage (i.e. the soil at the sensor is too wet), the SIC 10 will not irrigate the zones associated with that sensor during that irrigation cycle.  If, on the other hand, the voltage returned by a sensor is higher than the target voltage, the SIC 10 determines a runtime for the master zone and each subordinate zone associated with that sensor by using the returned voltage as an index into the MC/WN table for that sensor.  Specifically, the table of voltage/runtime (MC/WN) is examined for the voltage value most closely matching the current sensor reading.  The runtime associated with this voltage is taken as a base runtime value for the corresponding master zone.  This base runtime value is then used to determine individual zone runtimes” (at least, para[0034]).  In other words, Goldberg teaches the instantly claimed controller (SIC 10) varies the predetermined watering time period  (determine a runtime) of the sprinkler at the irrigation station (sprinklers in a zone) for a subsequent start time (“Goldberg discloses that a moisture level in the soil after watering is compared to a target value obtained from a table. If there is a difference between the current level and the target, the watering time is increased and this new time is recorded in the table for future use,” as admitted by Applicant at page 6 of the instant response) to replace water as indicated by the determined water loss (determined moisture content of the soil), wherein the predetermined watering time is varied  (determine a runtime) to provide sufficient water to replace the water loss of the irrigation station, and wherein the controller (SIC 10) is configured to repeat the identification of water loss (determine current moisture content of the soil) and the varying of the predetermined watering time period based on the water loss (if the voltage at the sensor is less than the target (i.e., the soil is too wet), the SIC will not irrigate that zone, so watering time period = 0, while if the voltage at the sensor is higher than the target (i.e., the soil is too dry), the SIC will determine a runtime (i.e., watering time period)) for every start time (each watering day at the start time of an irrigation cycle) without human intervention (para[0002], automatically adjusts watering runtimes).  In other words, Goldberg provides for calculating a runtime (predetermined watering time, as instantly claimed) in response to current moisture content readings (identification of water loss, as instantly claimed) each watering day at the start of an irrigation cycle (every start time, as instantly claimed), wherein a table is utilized in the calculation of the runtime and the table is based on previous moisture readings (i.e.; is modified for use in calculations related to a subsequent start time, as instantly claimed). 
Applicant further supports this argument by asserting that “Goldberg discloses that a moisture level in the soil after watering is compared to a target value obtained from a table.  If there is a difference between the current level and the target, the watering time is increased and this new time is recorded in the table for future use.  Id.  That is, Goldberg discloses creating a table of static watering times that is then used for all start times once it is complied.  Thus, in Goldberg, watering times are established, recorded and remain static once established” (page 6 of the instant response).  However, this assertion does not distinguish the instant claims from the teachings of Goldberg, since (1) the claims do not preclude the use of a table in the instantly claimed varies the predetermined watering time period, because the claims provide no indication for how such a predetermined watering time period is actually determined nor how it is varied (the claim merely provides that a watering time period is determined and varied in some way, which encompasses the adjustable runtime determinations of Goldberg), (2) the table of watering times of Goldberg, contrary to Applicant’s assertion, is not static, because as admitted by Applicant “this new time is recorded in the table for future use” (also, see at least para[0331], where table entries are adjusted, and para[0045], where Goldberg provides for feedback following each irrigation cycle), and (3) the runtimes/watering times of Goldberg are based on the values stored in the table, they are not verbatim the values stored in the table (“The runtime associated with this voltage is taken as a base runtime value for the corresponding master zone.  This base runtime value is then used to determine individual zone runtimes,” para[0034]
Examiner notes that the previously cited teachings of Gibson, Cole and Hitt are no longer relevant, since Applicant has removed any mention of precipitation rate from the instant claim language.
With regard to the newly introduced claim language water loss, Examiner notes that Goldberg does not specifically refer to the moisture probe information being monitored as being water loss information.  However, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that any determination that the soil is too dry (i.e.; the voltage at the sensor is higher than a target value, para[0034]) would necessarily be an indication of “water loss,” in light of the assertion that making “the controller self-adjusting to changes in soil moisture due to evapotranspiration and other loss factors, and over time, tailors the applied amount of water to the specific needs of each environment in the system” (para[0024]).  Alternatively, Examiner takes Official Notice that it was well-known in the art for moisture sensor information to be indicative of water loss.  In this regard, Applicant’s attention is directed to Harryman (U.S. Patent No. 5,207,380; newly cited), which teaches that a moisture probe “detects a lack of moisture” (col. 1, lines 49-59); Polonsky (U.S. Patent No. 5,348,227; newly cited), which teaches that “Once the soil begins to lose its moisture, the pressure in the moisture sensor flow path is reduced and the valve opens” (col. 3, lines 56-61); Wilson et al. (U.S. Patent No. 7,203,576; newly cited), which teaches that “the average rate of moisture loss from the soil may be determined from an average of the signal from the soil moisture sensor over a period of time between irrigation cycles” (col. 27, lines 40-44); and Evelyn-Veere (U.S. Patent Application Publication No. 2006/0184285; previously cited), which teaches that “Based on the water loss some embodiments determine whether irrigation is to be initiated, and in some implementations, irrigation is initiated once a threshold water loss is detected” (para[0028]).  Hence, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the moisture sensor information of Goldberg was well-known to be indicative of water loss.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-3, 7-17 and 20 now stand rejected under pre-AIA  35 U.S.C. §103(a), as being unpatentable over Goldberg et al. (U.S. Patent Application Publication No. 2007/0055407).
As per claim 1, Goldberg et al. teaches the instantly claimed control system (abstract, self-adjusting irrigation controller; para[0017], Sensor Interface Controller (SIC) 10) for controlling at least one irrigation station (para[0017], zones containing sprinklers) in an irrigation system (para[0002], irrigation control systems; para[0023], irrigation system 12) comprising:
a moisture probe operable to gather moisture information regarding moisture present in soil (para [0019], moisture sensors 18, 20) and positioned in a root zone surrounded by plant material (para[0019, 0028], at root level) at the irrigation station (para[0004], associate a moisture sensor with a valve watering a given zone; para[0019-0020], for example, sprinklers in lawn zones 1-4 are grouped together (Group A) under control of sensor 18, which is present in zone 3, chosen as master for the group; para[0019], number of sprinkler zones containing sensors is adjustable; para[0025], the zone containing the sensor … is ideally watered only by the sprinklers in that zone;  para[0006, 0035], all sprinkler zones could have sensors and become master zones) and periodically transmitting the moisture information (para[0020], sensors and SIC 10 are connected by appropriate communication means; para[0034], each watering day sensors return measurements to SIC 10; para[0045], each irrigation cycle; para[0078], periodically reading the sensors; para[0296, 0298], sensor readings taken at start of watering cycle and a predetermined time later), the moisture probe uniquely associated with the irrigation station via a unique pulse code during transmission (para[0004], associate a moisture sensor with a valve watering a given zone; para[0020], sensors and SIC 10 are connected by appropriate communication means);
and a controller operable to provide control signals to control water flow from a sprinkler at the irrigation station at predetermined times for a predetermined watering time period (para[0020], SIC 10 directly controls the runtimes of master zones 3 and 6 in response to the sensor readings);
the controller configured and operable to identify water [loss] at the irrigation station (para[0034], if the voltage at the sensor is less than the target (i.e., the soil is too wet), the SIC will not irrigate that zone, so watering time period = 0, while if the voltage at the sensor is higher than the target (i.e., the soil is too dry), the SIC will determine a runtime (i.e., watering time period)) based on the uniquely coded moisture information from the moisture probe at the irrigation station just prior to the respective watering time period (para[0020], SIC 10 directly controls the runtimes of master zones 3 and 6 in response to the sensor readings; para[0023], self-adjusting to changes in soil moisture; para[0295-0304], sensor reading is taken before watering, and again after watering, to determine a Table delta (change) in soil moisture, for calibration purposes; para[0034, 0040-0042], soil moisture is measured prior to watering, and again after watering, to compare to targets (field capacity) determined during the calibration; para [0006], comparison is used to so alter the next runtime of the controller that the soil moisture is maintained as closely as possible to the target value; para[0030], amount of water needed is quantified in terms of minutes and/or seconds of master zone runtime required to apply the amount of water necessary to bring the sensor reading to the target value);
wherein the controller varies the predetermined watering time period (para[0034], determine a runtime) of the sprinkler at the irrigation station (para[0034], sprinklers in a zone) for a subsequent start time (“Goldberg discloses that a moisture level in the soil after watering is compared to a target value obtained from a table. If there is a difference between the current level and the target, the watering time is increased and this new time is recorded in the table for future use,” as admitted by Applicant at page 6 of the instant response; para[0023], self-adjusting to changes in soil moisture; para[0045], feedback following each irrigation cycle; para[0331], table entries are adjusted) to replace water lost as indicted by the determined water loss at the irrigation station (para[0006], comparison is used to so alter the next runtime of the controller that the soil moisture is maintained as closely as possible to the target value; para[0034], determined moisture content of the soil) wherein the predetermined watering time is varied  (para[0034]; determine a runtime) to provide sufficient water to replace the water loss at the irrigation station (para[0030], amount of water needed is quantified in terms of minutes and/or seconds of master zone runtime required to apply the amount of water necessary to bring the sensor reading to the target value); and
wherein the controller is configured to repeat the identification of water loss and the varying of the predetermined watering time period based on the water loss for every start time (para[0034], each watering day at the start time of an irrigation cycle) without human intervention (para[0002], automatically adjusts watering runtimes).  Similarly applies to claims 15-17.
However, Goldberg et al. does not specifically refer to the moisture probe information being monitored as being water loss, as instantly claimed (i.e.; Goldberg et al. does not use the specific phrase “water loss”).  In this regard, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that any determination that the soil is too dry (i.e.; the voltage at the sensor is higher than a target value, Goldberg et al. para[0034]) would necessarily be an indication of “water loss,” in light of the assertion that making “the controller self-adjusting to changes in soil moisture due to evapotranspiration and other loss factors, and over time, tailors the applied amount of water to the specific needs of each environment in the system” (Goldberg et al. para[0024]).  Alternatively, Examiner takes Official Notice that it was well-known in the art for moisture sensor information to be indicative of water loss.  In this regard, Applicant’s attention is directed to Harryman (U.S. Patent No. 5,207,380), which teaches that a moisture probe “detects a lack of moisture” (col. 1, lines 49-59); Polonsky (U.S. Patent No. 5,348,227), which teaches that “Once the soil begins to lose its moisture, the pressure in the moisture sensor flow path is reduced and the valve opens” (col. 3, lines 56-61); Wilson et al. (U.S. Patent No. 7,203,576), which teaches that “average rate of moisture loss from the soil may be determined from an average of the signal from the soil moisture sensor over a period of time between irrigation cycles” (col. 27, lines 40-44); and Evelyn-Veere (U.S. Patent Application Publication No. 2006/ 0184285), which teaches that “Based on the water loss some embodiments determine whether irrigation is to be initiated, and in some implementations, irrigation is initiated once a threshold water loss is detected” (para [0028]).  Hence, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the moisture sensor information of Goldberg et al. was known to be indicative of water loss.  Similarly applies to claims 15-17.
Further as per claim 15, Goldberg et al. further teaches the instantly claimed where the watering time period is varied to provide water to replace lost moisture to maintain a desired moisture level based on the determined water level change at each start time (para [0034, 0045, 0310-0338], adjusting watering at each “start time” by providing for cyclical control, both at each watering day and each irrigation cycle).  As per the instant amendment, as noted above, Goldberg et al. further teaches the instantly claimed and repeating the gathering, transmitting, receiving, determining and providing steps prior to each successive start time (para [0034, 0045, 0310-0338], adjusting watering at each “start time” by providing for cyclical control, both at each watering day and each irrigation cycle).
As per claims 2 and 3, Goldberg et al. teaches that “The moisture content of the soil can be quantified in terms of a voltage returned from the moisture sensor 18 or 20 placed in the irrigated area, preferably at root level.  Other types of sensor outputs such as current, digital output, FM analog signal such as TDR (time domain reflectometry), etc. can similarly be accommodated by the principles shown herein.  In the sensors used in the preferred embodiment described herein, the sensor voltage ranges from, e.g., a value close to zero when the sensor is submerged in water, to 4.86 V when it is air-dry, although the practical operating voltage in soil usually ranges from about 1 V to 2 V.  The SIC 10 periodically monitors the voltages of the sensors 18 and 20 in order to accurately reflect the current levels of moisture content in the respective sensors’ master zones” (para [0028]).
As per claims 7 and 8, Goldberg et al. teaches that the controller “chooses an amount of water to be dispensed … and dispenses that amount of water.  A predetermined length of time after the end of irrigation, the controller takes a post-irrigation soil moisture reading” (abstract), “comparison is made a sufficient time after the end of watering for the soil moisture content to have stabilized” (para [0006]), and “planned delay after irrigation is used to allow the water applied during irrigation to percolate into the soil” (para [0040]).
As per claims 9-14 and 20, Goldberg et al. provides for various display and user selection options through a user interface (Figs. 2, 3, 4c/e/g; para [0065-0282]).
Claim 18 now stands rejected under pre-AIA  35 U.S.C. §103(a), as being unpatentable over Goldberg et al. (U.S. Patent Application Publication No. 2007/0055407), as applied to claims 15-17 above, further in view of Clark et al. (U.S. Patent Application Publication No. 2005/0211793).
As per this claim, although Goldberg et al. teaches Applicant’s invention substantially as instantly claimed, Goldberg et al. does not provide for the instantly claimed determination of evapotranspiration rate type information.  In this regard, Applicant’s attention was directed to Clark et al., which discloses a water irrigation system that includes “a computer system, a sensing unit, an irrigation controller, and/or a water delivery system” (abstract), which can communicate wirelessly (para [0015, 0034, 0037, 0056, 0092-0093]), wherein the sensing unit “assesses climatological conditions in or near a zone to be irrigated and a computer system … uses the assessed climatological conditions and historical evapotranspiration data to assess an irrigation need of the zone to be irrigated” (para [0002]), and the “sensing unit may include a … moisture gauge … The sensing unit may be located remotely from the computer system.  The sensing unit may provide signals to the computer system based on climatological conditions near or in a zone to be irrigated.  In some embodiments, the computer system may use the signals from the sensing unit to assess evapotranspiration near or in the zone to be irrigated ("zonal" evapotranspiration)” (para [0005]; see also para [0009-0010, 0049, 0055, 0079-0080, 0090, 0092-0093]).  It would have been obvious to one having ordinary skill in the art, at Goldberg et al., since Goldberg et al. acknowledges that changes in soil moisture are affected by evapotranspiration (para [0023]) and Clark et al. teach a resultant increased efficiency of watering.
 Claims 1 and 15-17 are newly rejected under pre-AIA  35 U.S.C. §103(a), as being unpatentable over Saarem (U.S. Patent No. 6,079,433; previously cited) in view of Kah, Jr. (U.S. Patent Application Publication No. 2009/0177330; previously cited).
As per claim 1, Saarem teaches the instantly claimed control system for controlling at least one irrigation station in an irrigation system (abstract) comprising:
a moisture probe operable to gather moisture information regarding moisture present in soil (Fig. 1a, moisture sensor 14; col. 2, line 52 - measuring the moisture content within the soil) … and periodically transmitting the moisture information (Fig. 1a, transmitter 16/receiver 18; col. 8, lines 49-50 - periodic measurements) …; and
a controller operable to provide control signals to control flow of water from a sprinkler at the irrigation station at predetermined start times for a predetermined watering time period (abstract; Fig. 1a, controller 20);
the controller configured and operable to identify water loss at the irrigation station based on the uniquely coded moisture information from the moisture probe at the irrigation station just prior to the respective watering time period (col. 4, lines 14-39 - first and second moisture measurements are compared and a rate of change of soil moisture is determined),
wherein the controller varies the predetermined watering time period of the sprinkler at the irrigation station for a subsequent start time to replace water as indicated by the determined water loss at the irrigation station, wherein the predetermined watering time is varied to provide sufficient water to replace the water loss at the irrigation station (col. 4, lines 14-39 - quantity of water to be applied at the next watering period is automatically determined; col. 8, line 60 - the length of the watering period is varied according to an amount of moisture needed), and wherein the controller is configured to repeat the identification of water loss and the varying of the predetermined watering time period based on the water loss for every start time (col. 4, lines 14-39; col. 8, line 43 - col. 9, line 28; claims 1-2 - automatically determining a quantity of water to be applied at a next watering cycle/periodic measurements and adjustments to watering amounts/periods) without human intervention (col. 2, lines 40-57 - automatic watering system).
Although Saarem teaches that the sensors are “buried in the soil” (col. 6, line 2), Saarem does not specifically provide for the sensors being positioned in a root zone surrounded by plant material at the irrigation station, as instantly claimed.  Furthermore, Saarem does not specify that the moisture probe is uniquely associated with the irrigation station via a unique pulse code during transmission, as instantly claimed.  However, in this regard, Kah, Jr. teaches that placing moisture sensors at the root zone in irrigation (para[0033, 0039]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to place the sensors of Saarem at the root zone, since Kah, Jr. teaches that such placement was preferable and that placement depth was customizable to type of plant life being irrigated.  Kah, Jr. further teaches that it was known in the irrigation control art to transmit information between sensors and the controller using pulsed identification codes (para[0041-0042]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such communication protocols in the system of Saarem, since they were well-known to enhance the efficiency and reliability of communication in a distributed environment, such as irrigation control.  Similarly applies to claims 15-17.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/3/21